Filed 10/23/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 207







State of North Dakota, 		Plaintiff and Appellee



v.



Patrick Cannon McGeehan II, 		Defendant and Appellant







No. 20120164







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Lloyd C. Suhr (on brief), Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee.



Benjamin C. Pulkrabek (on brief), 402 First Street NW, Mandan, N.D. 58554-3118, for defendant and appellant.

State v. McGeehan

No. 20120164



Per Curiam.

[¶1]	Patrick McGeehan appeals from a district court criminal judgment entered after a jury found him guilty of simple assault on a police officer.  McGeehan argues improper statements made in the State’s closing argument prejudicially affected his substantial rights and deprived him of a fair trial.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
State v. Rivet
, 2008 ND 145, 752 N.W.2d 611.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner